Citation Nr: 0719610	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
herniated nucleus pulposus, L4-S1.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to May 10, 2005.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970 and from January 1991 to July 1991, including service in 
Southwest Asia during the Persian Gulf War.  The veteran also 
was a Member of the Puerto Rico Army National Guard (PRANG) 
between May 1976 and March 2000.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which originally had jurisdiction over this appeal, 
and San Juan, Puerto Rico, to which jurisdiction over this 
case was transferred and which forwarded the appeal to the 
Board.

In July 2006, the issues of entitlement to a rating in excess 
of 60 percent for a herniated nucleus pulposus, L4-S1, and 
entitlement to a TDIU were REMANDED for additional 
development.  At that time, the anxiety disorder was rated 10 
percent disabling.  The Board increased that rating to 30 
percent.  That action was effectuated in a September 2006 
rating determination.

Review of the record now before the Board reveals that while 
at the Board, by rating of March 2006, a 30 percent rating 
was assigned by the RO and a TDIU was granted effective May 
10, 2005, said to be the date of the claim.  In March 2007, a 
copy of the March 2006 rating determination was added to the 
claims file.  Thus, an increased rating and a TDIU had been 
assigned while the case was at the Board.  In effectuating 
the Board decision, the 30 percent rating was assigned 
effective October 9, 1998.  The effective date of the TDIU 
was not revisited, yet essentially remains on appeal for the 
earlier period unless the veteran is satisfied with the 
assigned rating.  The "claim" reportedly filed in May 2005 
is not on file.  This matter will be addressed in the REMAND 
section of this document.

The TDIU issue on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

FINDING OF FACT

The veteran's low back disability is not manifested by 
vertebral fracture, unfavorable ankylosis of the entire 
spine, or separately ratable neurological impairment.  


CONCLUSION OF LAW

A rating in excess of 60 percent for herniated nucleus 
pulposus, L4-S1, is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (DC) 5293 (2002); DC 5293 
(2003); DCs 5235, 5243 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the June 
2001 and October 2006 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to an increased rating, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic and neurological examinations, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the October 2006 
letter.  

Factual Background

Service connection for herniated nucleus pulposus, L4-S, was 
granted upon rating determination in March 1996.  This grant 
was based on inservice medical records which reflect that the 
veteran injured his back in a motor vehicle accident.  VA 
computed axial tomography (CAT) from 1993 showed herniated 
nucleus pulposus at L4-S1.  When examined by VA in 1994, the 
veteran reported low back pain with numbness of the left 
thigh and calf.  Forward flexion was limited to 55 degrees 
with diminished right ankle jerk and diminished sensation in 
a dermatome pattern.  The RO assigned a 60 percent rating, 
effective from August 23, 1993, the date that the veteran 
filed his claim for compensation benefits.  

When examined by VA in October 1998, the veteran complained 
of chronic low back pain radiating to the left lower 
extremity associated with numbness, paresthesias, and cramps.  
Range of motion of the lumbar spine was to 70 degrees of 
flexion, 10 degrees of extension, 10 degrees of rotation, 
bilaterally, and 20 degrees of lateral motion, bilaterally.  
Muscle testing against resistance showed 4/5 in all major 
muscle groups of both lower extremities.  There was objective 
evidence of cervicodorsolumbar spasms as well as pain on 
motion of both hips above 80 degrees of flexion.  There was 
also evidence of decreased lumbar lordosis.  Deep tendon 
reflexes were 2+, bilaterally, and in the patellar and 
Achilles tendon.  There was a positive Lasegue's sign and 
straight leg raising in both legs.  There was objective 
evidence of muscle spasms.  

During VA examination of November 2000, the veteran 
complained of weakness in both hips as well as continuous low 
back pain of varying intensity.  There was a pressure 
sensation radiating down the left lower extremity associated 
with numbness of the dorsal foot and all of the toes.  There 
was a pins and needles sensation of the plantar aspect of the 
left foot.  Also, there was stiffness.  The veteran reported 
weekly flare-ups which lasted 2 or 3 days, requiring bedrest.  
He avoided driving long distances.  Ranges of motion were 60 
degrees of flexion, 5 degrees of extension, 10 degrees of 
lateral bending, bilaterally, and 20 degrees of rotation, 
bilaterally.  There was tenderness to palpation spasms at L5-
S1 paravertebral muscles, bilaterally.  The diagnosis was 
lumbar myositis, herniated nucleus pulposus, L5-S1, and left 
S1 radiculopathy.  

Additional VA examination in April 2003 primarily concerned 
the veteran's cervical spine condition.  Service connection 
for this disability (cervical spine degenerative joint 
disease (DJD)) was denied in a July 2006 Board decision.  
That decision remanded the claim for a rating in excess of 60 
percent for a herniated nucleus pulposus, L4-S1, for a 
contemporaneous examination.  The requested evaluation was 
conducted in October 2006.  

At the time of the October 2006 examination, the veteran 
reported pain of the paravertebral muscles of the lumbar 
spine irradiating to both of the legs.  The pain usually 
affected him for a duration of 6 to 8 hours.  The pain was 
characterized as being sharp-like in fashion.  It usually had 
an intensity of 7/10.  The veteran claimed periods of flare-
ups with a severity of 9/10 affecting him at least one or 
twice a week with a duration of 2 to 4 hours per day.  
Prolonged standing, sitting, or bending forward exacerbated 
his pain.  He denied additional limitation of function during 
the flare-ups.  He walked with a forearm crutch.  

On range of motion testing of the thoracolumbar spine, , the 
veteran exhibited forward flexion from 0 to 40 degrees, 
painful in the last 10 degrees with functional loss of 50 
degrees due to pain.  Extension was from 0 to 15 degrees, 
painful from zero to 15 degrees with a functional loss of 15 
degrees due to pain.  Left lateral flexion and right lateral 
flexion were from 0 to 15 degrees, painful in the last 10 
degrees and with a functional loss of 15 degrees due to pain.  
There was tenderness upon palpation of the thoracolumbar 
spine at the paravertebral; muscles.  There were also spasms 
noted and guarding.  Due to pain in the lumbosacral spine, 
the veteran was unable to perform repetitive motion testing.  
The examiner noted that he showed limitation s to perform 
below waist activities due to exacerbation of pain.  He 
ambulated with an antalgic gait.  Examination of the 
thoracolumbar spine did not show any evidence of ankylosis, 
scoliosis, or abnormal kyphosis, but it did show reversed 
lordosis.  

Neurologic examination was intact to pinprick in the lower 
extremities.  Motor examination did not show any atrophy.  
The veteran showed a normal tone and a strength of 5/5 
proximally and distally in both lower extremities.  Deep 
tendon reflexes were +2 and symmetrical.  Lasegue's sign was 
positive in the left leg.  He denied being hospitalized, seen 
in the emergency room, recommended bed rest, or the onset or 
appearance of new neurological deficits caused by 
intervertebral disc syndrome during the last year.  It was 
noted that magnetic resonance imaging (MRI) of the 
lumbosacral spine from September 1993 herniated disk disease 
at the L5-S1 level with lateralization toward the left side.  
The examiner's diagnoses included lumbosacral strain - 
myositis, lumbosacral disk bulging at the L5-S1 level, L4-5 
level, and clinical left-sided radiculopathy.  Based on a 
review of the claims file and examination, the examiner 
opined that the veteran was unable to follow a substantially 
gainful occupation or income because of his lumbosacral pain.  



Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

Analysis

The veteran's service connected low back disability 
encompasses degenerative disc disease and spondylosis.  
Notably, the criteria for rating disc disease and 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, respectively.  From their 
effective dates, the veteran is entitled to a rating under 
the revised criteria if it is to his advantage.

As the veteran's low back disability is already rated 60 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 60 percent rating was 
assigned under 38 C.F.R. § 4.71a Code 5293 (for 
intervertebral disc syndrome) in effect prior to September 
23, 2002.  Code 5293 provided a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  This 60 percent rating was the maximum available 
evaluation under this code.  As the veteran's low back 
disability does not involve residuals of vertebral fracture 
(making Code 5285 inapplicable), prior to September 23, 2002, 
the only way it could warrant a schedular rating in excess of 
60 percent was under Code 5286, if ankylosis of the spine 
were shown.  Code 5286 provided a 100 percent rating for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
the major joints or without other joint involvement.  As no 
ankylosis of any kind, much less ankylosis at an unfavorable 
angle, has been shown a rating in excess of 60 percent based 
on the rating criteria in effect prior to September 23, 2002 
is not warranted.

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, whichever 
method results in the higher rating.  Note (1) to revised 
Code 5293 provides (in part) that, "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurological disabilities separately 
using criteria for the most appropriate neurological 
diagnostic code or codes.

As the highest rating available for incapacitating episodes 
is 60 percent, a rating in excess of 60 percent on such basis 
may not be assigned.  In regard to combined orthopedic and 
neurological impairment, there are no objective medical 
findings of record showing separately ratable neurological 
impairment; consequently, a combined rating in excess of 60 
percent for neurological and orthopedic impairment is not 
warranted.  (Significantly, the criteria for rating low back 
disability based on limitation of motion, ankylosis, or 
fracture (i.e. the orthopedic criteria) were not revised 
effective September 23, 2002)).

Notably, while the veteran has complained of radiation of 
pain into both legs, the October 2006 neurology exam did not 
reflect any significant clinical which would suggest abnormal 
neurological functioning.  Rather, it found that motor 
strength was 5/5 in all extremities and reflexes were 2+ and 
symmetrical.  Thus, the veteran's complaints of radiating 
pain appear to be based solely on his self-report.  While the 
veteran apparently believes that he suffers from pain 
radiating into both legs, his beliefs are not competent 
evidence of a medical diagnosis.  "Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In short, given that 
the VA neurological evaluation did not show any such 
impairment and objective X-ray and MRI testing of the lumbar 
spine does not point to specific neurological pathology, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has separately compensable 
neurological impairment associated with his low back 
disability.

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
spinal conditions involving disc disease should either be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine, (Codes 5235-5243) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Code 5243).  Code 5243, as it 
pertains to incapacitating episodes provides a maximum rating 
of 60 percent.  Consequently, a rating in excess of 60 
percent under this code is not possible.  Under the General 
Rating Formula, a 100 percent rating is available for 
unfavorable ankylosis of the entire spine.  However, since 
there is no medical evidence of unfavorable ankylosis, a 
rating in excess of 60 percent under the General Formula is 
not warranted.  It is also notable that the veteran has 
already been awarded a TDIU rating.  Consequently, VA has 
already used appropriate rating criteria to determine that 
the veteran is 100 percent disabled due to spine disability, 
and could not pursue any worthwhile type of employment.  
Given that the veteran has already been awarded TDIU, 
referral for extraschedular consideration is not warranted.

In summary, the disability picture presented by the veteran's 
spinal condition does not reflect symptoms or a symptom 
combination sufficient to satisfy or approximate any 
schedular criteria for a rating in excess of 60 percent, and 
extraschedular considerations have already been accounted for 
by the grant of TDIU.  The preponderance of the evidence is 
against the claim, and it must be denied.


ORDER

A rating in excess of 60 percent for herniated nucleus 
pulposus, L4-S1, is denied.  


REMAND

As noted above, a TDIU was granted effective May 10, 2005.  
This was done, apparently, while the claims file was at the 
Board for review.  The March 22, 2006 rating action that made 
the award also shows that a 30 percent rating was assigned 
for anxiety from the same date.

As the Board was unaware of this action, in pertinent part, 
by decision of July 2006, the Board granted a 30 percent 
rating for anxiety.  The issue of a TDIU was remanded in that 
decision, again as the Board was unaware that the grant had 
been made by the RO.

In effectuating the Board's decision, the RO assigned an 
effective date of October 9, 1998, for the 30 percent rating 
for anxiety, but did not revisit the effective date for the 
total rating issue.  As that matter was on appeal from an 
earlier date, while the TDIU was granted, a question of 
assignment of an earlier effective date remains at issue.  
The matter should initially be addressed by the RO.

It is possible that when informed of the grant of a total 
rating the appellant indicated satisfaction with that action, 
and this issue has essentially been withdrawn.  That can not 
be determined from the claims file.  The award letter sent to 
the veteran at the time of the March 2006 rating is not on 
file, nor is the "claim" reportedly received in May 2005, 
leading to the March 2006 grant.  These documents should be 
added to the file.  

In view of the foregoing, the remaining issue is REMANDED for 
the following actions:

1.  The AMC/RO should contact the San 
Juan RO and seek all records or documents 
in any open claims folder, or temporary 
folder.  This should include the May 2005 
"claim" and the award letter in March 
or April 2006, noting that a TDIU was 
granted.  If appellant has withdrawn his 
appeal as to this issue, that document 
and any other pertinent documents should 
be associated with the claims folder.

2.  If the veteran has not withdrawn his 
appeal as to a TDIU for an earlier date, 
the RO/AMC should undertake initial 
adjudication of that issue, especially in 
view of the earlier effective date for 
the increased rating for anxiety in the 
September 2006 rating action.  If 
appellant wants to indicate that he is 
satisfied with the grant from the date 
established, he should so indicate to the 
RO in writing.

Thereafter, to the extent the benefits sought are not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  The remaining 
issue should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


